DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the previous myocardial shape” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 20060291705 A1), hereinafter Baumann in view of Bussadori et al. (US 20090028404 A1), hereinafter Bussadori. 
Regarding claims 1 and 13,
Baumann teaches an ultrasonic diagnostic imaging system (at least fig. 8) for cardiac diagnosis, comprising:
An ultrasound probe (at least fig. 8 (24) and corresponding disclosure) and 
a processor (at least fig. 8 (30) and corresponding disclosure) configured to cause the system to:
acquire, using the probe (24), three dimensional ultrasound image datasets including a heart ([0018] which discloses three dimensional datasets of the heart);
produce image data of a myocardium and a heart chamber (at least fig. 2. Examiner notes the outer edge of the longitudinal image is the ventricle wall (myocardium));
delineate a curved medial axis (at least fig. 7 (20) and corresponding disclosure) of the heart chamber between a longitudinally separated apex (at least fig. 7 (A) and corresponding disclosure)and valve plane (at least fig. 7 (B) and corresponding disclosure) that is more evenly positioned between opposite walls of the myocardium (at least fig. 7 and [0042] which discloses determining the center of mass along cross section planes of the long axis at different points in order to develop an anatomical long axis (interpreted as curved medial axis). Examiner notes the center of mass of these cross sections 
produce a short axis view of a plane intersecting the curved medial axis (at least fig. 4 the short axis view);and 
display a heart chamber image in a plane defined by the curved medial axis (at least fig. 2 and [0024] which discloses the longitudinal image corresponds to a curved plane due to the anatomical long axis). 

Baumann fails to explicitly teach wherein the short axis view includes editing control points for a border of the myocardium that are more symmetrically distributed around the curved medial axis as compared to their uniform radial distribution about a straight medial axis between the apex and the valve plane. 
Bussadori teaches a short axis view of a heart chamber which includes editing control points (at least fig. 122 (211-222) for a border of the myocardium (at least fig. 11 and corresponding disclosure. [0060] which discloses the reference points are determined by the intersection between the segments (102-602) with the endocardial border) on evenly angularly distributed lines (at least fig. 10 (102-602) and corresponding disclosure) emanating from a central axis (fig. 10 and corresponding disclosure) in the plane of the short axis view that are symmetrically distributed around a central medial axis (at least fig. 10 and corresponding disclosure which discloses the center 702 of the ruler (2) is placed in the middle of the ventricular cavity)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include editing control points as taught by Bussadori in order track movement of the border (Bussadori [0027])


The system as modified would perform the method of claim 13.

Regarding claim 2,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to display the long axis heart chamber view in a plane defined by the curved medial axis (See annotated fig. 5c below (B) and [0024] which discloses the longitudinal image corresponds to a curved plane due to the anatomical long axis).
   
    PNG
    media_image1.png
    429
    537
    media_image1.png
    Greyscale

Annotated fig. 5

Regarding claim 3,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to produce the short axis view normal to the curved medial axis (at least fig. 2 and [0046] which discloses the sectional planes 1-6 are perpendicular to the curved medial axis (20) and [0047] which discloses the short axis views are produced which correspond to the sectional planes 1-6).

Regarding claim 4,


Regarding claim 6,
Baumann, as modified, teaches the elements of claim 4 as previously stated. Bauman, as currently modified, fails to explicitly teach wherein the processor is further configured to cause the system to locate a second plurality of editing control points around the long axis border.
Bussadori further teaches a processing means configured to cause the system ([0026] which discloses a processing means within an apparatus for determining reference points)  to locate a plurality of editing control points (at least fig. 8 (11-23) and corresponding disclosure) on a long axis border ([0058] which discloses the reference points 11-23 are located on the endocardial border) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann, as currently modified, to include locating a second plurality of editing control points as taught by Baumann in order to track movement of the border along the longitudinal axis.  

Regarding claim 7,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to delineate a short axis myocardial border (at least fig. 4 the short axis view depicts the border in the short axis).

Regarding claim 8,
Baumann, as modified, teaches the elements of claim 7 as previously stated. 
Bussadori further teaches wherein a processing means is configured to cause a system ([0026] which discloses a processing means within an apparatus for determining reference points) delineate the editing control points (211-222) on the lines (102-602) emanating from central axis (fig. 10/11 and corresponding disclosure) of a heart chamber and intersecting a short axis myocardial border (at least fig. 11 and corresponding disclosure. [0060] which discloses the reference points are determined by the intersection between segments (102-602) and the endocardial border) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include delineating control points as taught by Bussadori in order to track movement of the border accordingly. 
Examiner notes in the modified system the lines emanating from the center of the ventricle would necessarily emanate from the curved medial axis of Baumann since the curved medial axis is designed to be centered in the ventricle at all points. 

Regarding claim 10,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further teaches wherein the processor is further configured to cause the system to produce a first heart chamber image with the curved medial axis (see annotated fig. 5 above (A)) and a second heart chamber image with the curved medial axis straightened (see annotated fig. 5 above (B)) ([0051] which discloses the curved medial axis (20) flattened out in image B of annotated fig. 5 above).

Regarding claim 11,


Regarding claim 12,
Baumann, as modified, teaches the elements of claim 11 as previously stated. Baumann further teaches wherein the processor is configured to cause the system to produce the sequence of heart chamber images over which the curved medial axis changes to a straightened medial axis (see annotated fig. 5 above which illustrates a series of images (A and C) over which the curved medial axis changes to a straightened medial axis and [0051]-[0053]). 
Baumann further teaches wherein the processor is further configured to cause the system to display a sequence of ultrasound images as an animation ([0025] which discloses a sequence of images displayed in cine-mode (interpreted as an animation)).  It is unclear if the sequence of ultrasound images over which the curved medial axis changes to a straightened medial axis as an animation. 
Nonetheless it would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the “straightening” sequence of ultrasound images as an cine-

Regarding claim 14,
Baumann, as modified, teaches the elements of claim 13 as previously stated. Baumann further teaches extracting the short axis view of the myocardium in a plane substantially orthogonal to the curved medial axis (at least fig. 2 and [0046] which discloses the sectional planes 1-6 are perpendicular to the curved medial axis (20) and [0047] which discloses the short axis views are produced which correspond to the sectional planes 1-6); and Bussadori further teaches
locating editing control points (at least fig. 11 and corresponding disclosure) on a border of the myocardium in the short axis view which are on the distributed lines (at least fig. 10) passing through the center of the ventricular cavity (at least fig. 11 and corresponding disclosure)
Examiner notes the lines passing through the center of the ventricular cavity as taught by Bussadori would necessarily pass through the curved medial axis of Baumann since the medial axis is designed to run along the center of the ventricular cavity.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann and Bussadori as applied to claims 1 and 13 above and in further view of Codella et al. (US 20150317789 A1), hereinafter Codella and further in view of NPL Crum et al. (“Non-rigid image registration: theory and practice”), hereinafter Crum.
Regarding claims 9 and 15, 
Baumann, as modified, teaches the elements of claims 1 and 13 as previously stated. 

Codella, in a similar field of endeavor involving myocardial imaging, teaches registering the myocardium to a standard anatomical model ([0036] which discloses registering a myocardium segmentation to a standard anatomical model and abstract which discloses a myocardium segmentation shows an anatomical shape of the myocardium. Examiner notes the shape of the myocardium from the myocardium segmentation is thus registered to the shape of a standard anatomical model). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include the registration of Codella in order to enhance the characterization of the shape of the myocardial for border detection. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes the modified system the standard anatomical model would necessarily appear more circular than the original image of the heart and thus the adjusted myocardial shape in the short axis view would appear more circular as compared to the previous myocardial shape.  
It is unclear if the registration of Codella involves stretching the myocardium in the image data.
Nonetheless, Crum, in a similar field of endeavor involving medial image processing, teaches wherein image registration comprises stretching (pg. 1 which discloses image registration is a process for determining correspondence of features in images the correspondences used to change the appearance (e.g. stretching) of one image to more closely resemble another).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumman, as currently modified, to include stretching as taught by Crum in order to properly register the heart to the standard model in a case where the standard model .

Response to Arguments
35 U.S.C. 103
Applicant’s arguments with respect to claims 1, 9, 13, and 15 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
For example, applicant argues that “there is no linkage between long axis image processing and short axis image processing in Bussadori. There is no involvement of evenly angularly distributed lines emanating from the delineated curved medial axis of a long axis view. There is no medial axis used or produced by Bussadori, either straight-line or curved. ” (REMAKRS pg. 8-9) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Bussadori describes a system which produces a short axis view including editing control points for a border of the myocardium on evenly angularly distributed lines emanating from a center of the plane of the short axis view. Because Baumann uses a center of gravity to delineate the medial axis. A person having ordinary skill in the art would have recognized that the center of the short axis view of Bussadori would align with the medial axis of Baumann since it uses a center of gravity approach. Thus in combination the lines of Bussadori when applied to the short axis view of Baumann would emanate from the medial axis of Baumann accordingly. The same arguments are made regarding claim 13, but are not persuasive for the same reasons previously stated for claim 1. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, examiner firstly disagrees in that Bussadori does teach editing control points (e.g. reference points) and the points are on lines which emanate from a centre of the cavity ([0060]) as depicted in fig. 11. Examiner notes that the centre of the cavity would align with the curved medial axis of Baumann which is determined based on a center of gravity. The same arguments are made regarding claim 14, but are not persuasive for the same reasons previously stated for claim 8.
Applicant further argues “Claim 9 calls for neither registration to an anatomical model or transforming one image to another, but stretching the myocardium in an image to be more circular” (REMARKS pg. 11). Examiner respectfully disagrees in that the claim does not preclude the use of registration/transformation as a means for stretching an image. The references relied upon for claim 9 in combination teach stretching an image of the heart via registration to a standard anatomical heart. Examiner notes the standard model would necessarily appear more circular in its broadest reasonable interpretation.  The same arguments are made regarding claim 15, but are not persuasive for the same reasons previously stated for claim 9.
Applicant further argues “claim 11 claims the production of a sequence of heart chamber images over which the curved medial axis progressively changes to a straightened medial axis. The examiner refers to paragraph [0051] of Baumann, which does not hint at this. The cited paragraph In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes the progressive change would merely be from the curved plane to the “flattened” or straightened plane)
Applicant further argues “Claim 12 claims showing a sequence of heart chamber images as an animation over which a curved medial axis changes to a straightened medial axis. Animating such a change, or any animation at all is not shown or suggested in any reference” (REMARKS pg. 11). Examiner notes that the rejection of claim 12 is made in a 103 reference, because it is unclear if the sequence of heart chamber images is shown as an animation. Baumann does teach animating images in a sequence via cine-mode ([0025]) and it would have been obvious to animate the sequence of images of the conventional longitudinal axis image to the flattened image in order to visualize the change from the initial state to the flattened state. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BROOKE LYN KLEIN/Examiner, Art Unit 3793           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793